Citation Nr: 1711211	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  15-25 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable evaluation for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota that denied an increased disability rating for a bilateral hearing loss disability.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA examination was obtained in February 2015.  However, a preliminary review of the record shows that further development is warranted.  Notably, the examiner ultimately determined that the test results during the February 2015 VA examination were invalid for rating purposes.  The Veteran was also scheduled for a VA examination in June 2016, but it was cancelled because the Veteran did not "RSVP."  It is unclear from the electronic record whether the Veteran received notice of this examination.  Nevertheless, a new VA examination is warranted to assess the Veteran's current level of disability and provide him with an opportunity to obtain valid test results for his bilateral hearing loss disability.

Furthermore, it is unclear whether the September 2014 private audiologist used the Maryland CNC test.  In Savage v. Shinseki, the U.S. Court of Appeals for Veterans Claims (Court) held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  Savage, 24 Vet. App. 259, 260 (2011).  Additionally, the Court specifically named unclear application of the Maryland CNC test as a circumstance warranting remand.  Id. at 270.  Therefore, on remand, the VA examiner should clarify the September 2014 private audiogram results in light of VA regulations.  38 C.F.R. § 3.385.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination by an audiologist to address the extent and severity of his bilateral hearing loss disability.  The examiner must review the Veteran's electronic records, including this Remand.  

The examiner should address all symptomatology of the Veteran's bilateral hearing loss disability, including the functional impacts of the Veteran's hearing loss.

In addition, the VA examiner should provide a detailed explanation as to the validity of the September 2014 private examination results in light of VA standards which require Maryland CNC testing.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the bilateral hearing loss claim, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




